Citation Nr: 1719706	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  06-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left shoulder disability, including as secondary to service-connected disabilities.

4.  Entitlement to service connection for a right arm disability, including as secondary to service-connected disabilities.

5.  Entitlement to service connection for a left arm disability, including as secondary to service-connected disabilities.

6.  Entitlement to a temporary total convalescence rating for a back disability.

7.  Entitlement to a temporary total convalescence rating for a neck disability.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) from April 2004, April 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In an October 2014 decision, the Board denied service connection for a bilateral shoulder and bilateral arm disabilities and also denied temporary total convalescence ratings for low back and neck disabilities.  The Board remanded the Veteran's claim for a TDIU.  

The Veteran timely appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a June 2015 Order, pursuant to a Joint Motion for Partial Remand (JMPR) submitted by the parties, the Court vacated and remanded the Veteran's claims seeking service connection for neck, bilateral shoulder, and bilateral arm disabilities, as well as his claims seeking temporary total convalescence ratings for low back and neck disabilities.  
These matters were previously before the Board in December 2015, when they were remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.

Neck

The Veteran has diagnoses of cervical degenerative disc disease, cervical fracture, degenerative arthritis of the cervical spine, and intervertebral disc syndrome.  See May 2012 and March 2016 VA examination reports.  The March 2016 VA examiner opined that the Veteran's current neck disability "is not related to his knees by causation or aggravation but natural age progression, he had other neck injuries as noted in old exam in 2012 as well."  The examiner's opinion is inadequate, because the examiner's rationale is limited and does not address whether his service-connected bilateral knee disability has been aggravated (i.e., permanently worsened) the Veteran's neck disability.  Accordingly, an addendum opinion is necessary.

Bilateral Shoulder and Arm

The March 2016 VA examiner indicated in a December 2016 addendum that the Veteran's "arm pain is coming from his neck...no separate shoulder problem found all pain is radicular coming from the neck."  Based on the foregoing, the Board will request an addendum opinion as to whether cervical radiculopathy is present.  Moreover, the Board finds that the claim for service connection for bilateral shoulder and arm disabilities is inextricably intertwined with the issue of entitlement to service connection for a neck disorder remanded herein.  Accordingly, action on this issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Temporary Total Convalescence Rating for Back and Neck Disabilities, and TDIU

The Veteran's claim for a temporary total convalescent rating for a neck disorder is inextricably intertwined with the issue of entitlement to service connection for a neck disorder remanded herein.  Similarly, the issue of entitlement to a temporary total convalescence rating for a low back disability is inextricably intertwined with the issue of entitlement to service connection for a low back disability, which is still in remand status.  Additionally, the Veteran's entitlement to a TDIU is inextricably intertwined with the issues remanded herein.  Accordingly, action on these issues is deferred.  See Harris, supra.

Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then obtain an addendum opinion from the March 2016 VA examiner, or another orthopedist, if unavailable.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

(a) For each diagnosed cervical spine disability, to include cervical degenerative disc disease, cervical fracture, degenerative arthritis of the cervical spine, and intervertebral disc syndrome, is it at least as likely as not (50 percent or greater probability) that such disability is proximately due to the service-connected bilateral knee disabilities?  Please provide a robust rationale for your conclusion.

(b) For each diagnosed cervical spine disability, to include cervical degenerative disc disease, cervical fracture, degenerative arthritis of the cervical spine, and intervertebral disc syndrome, is it at least as likely as not (50 percent or greater probability) that such disability has been aggravated (permanently worsened beyond its natural progression) by his service-connected bilateral knee disabilities?  

Please provide a robust rationale for your conclusion.  If it is determined that the cervical spine disability has been permanently worsened beyond normal progression (aggravated) by the Veteran's knee disabilities, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

(c) In your prior December 2016 addendum report you note that "arm pain is coming from his neck...no separate shoulder problem found all pain is radicular coming from the neck."  Based on this statement, is a diagnosis of cervical radiculopathy warranted?

3.  Then, after taking any additional development deemed warranted, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




